Citation Nr: 0929649	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-07 319	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  The matter was 
previously before the Board in February 2009, when it was 
remanded for further development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

At the outset, it is noteworthy that VA has a heightened duty 
to assist in this case because the Veteran's service 
treatment records are irretrievably lost.  See O'Hare v. 
Derwinski, 1 vet. App. 365 (1991).

In the Board's February 2009 remand it was noted that in his 
claim for the benefit sought, filed in February 2004, the 
Veteran had indicated that 2 or 3 years prior (which would be 
in 2001 or 2002) he was evaluated for his hearing at the 
Albany VA Medical Center (MC).  The remand ordered 
development for records of such evaluation (as well as for 
further evidence suggested by the record to be outstanding), 
beginning with a request to the Veteran to identify with some 
greater degree of specificity the approximate dates of such 
treatment.  In response to the RO's implementation of the 
Board's remand instructions, the Veteran identified tow 
occasions in 2008 when he was seen/evaluated for his hearing 
by VA, and did not provide any further information regarding 
the evaluation in 2001 or 2002 he had earlier identified.  It 
appears that consequently only 2008 records were sought (and 
received).  Accordingly, it appears that pertinent records 
that are constructively of record remain outstanding.  
[Notably further development sought, i.e., for any pertinent 
employment records, has been completed, as the Veteran 
indicated he was not monitored/evaluated for hearing in the 
scope of his employment, and did not identify any private 
providers.] 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the 
February 2009 remand clearly indicated that VA medical 
records of interest included Albany VAMC records from 2 to 3 
years prior to the Veteran's filing of his claim, and there 
is no indication that such records were sought, the Board now 
has no recourse but to remand the case, once again, for such 
development.  

The Veteran's representative has alleged that the RO failed 
to comply with remand instructions by not obtaining a VA 
examination.  In that regard it is noteworthy that the 
instruction to arrange for a VA examination to secure a nexus 
opinion was made contingent on additional medical records 
received indicating such was necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain for the record 
copies of the complete records (to include 
all records of any evaluation and 
treatment he received at the Albany VAMC 
prior to February 2004, and including in 
approximately 2001or 2002) of any VA 
treatment or evaluation he received for 
hearing loss.  To expedite this 
development he should be asked to identify 
in greater detail the approximate dates of 
such treatment and/or evaluation (in 2001 
or 2002).  These records must be sought 
regardless of his response (because VA 
medical records are constructively of 
record).  

2.  The RO should arrange for any further 
development suggested by the response the 
development sought in #1, above (to 
include an examination for a nexus 
opinion, if indicated based on additional 
evidence received).   

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
